        Case 1:18-cv-10225-MLW Document 210 Filed 01/15/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                )
LILIAN PAHOLA CALDERON JIMENEZ                  )
and LUIS GORDILLO, et al.,                      )
                                                )
Individually and on behalf of all others        )
                                                     No. 1:18-cv-10225-MLW
similarly situated,                             )
                                                )
                Plaintiffs-Petitioners,         )    DECLARATION OF STEPHEN N.
                                                )    PROVAZZA IN SUPPORT OF
       v.                                       )    JANUARY 15, 2019 JOINT
                                                )    REPORT
KIRSTJEN M. NIELSEN, et al.,                    )
                                                )
                Defendants-Respondents.         )
                                                )

       I, Stephen N. Provazza, declare as follows:

       1.       I am an attorney with the firm of Wilmer Cutler Pickering Hale and Dorr LLP,

counsel for the Petitioners in the above-captioned matter. I am an attorney licensed to practice in

the Commonwealth of Massachusetts. I am over the age of eighteen and I have personal

knowledge of the facts set forth in this declaration. If called as a witness, I could and would

competently testify thereto. I submit this Declaration in support of the parties’ January 15, 2019

Joint Report.

       2.       Attached hereto as Exhibit A is a true and correct redacted copy of an email

received by Stephen N. Provazza from Mary.L.Larakers@usdoj.gov dated May 25, 2018.

       I declare under penalty of perjury that, to the best of my knowledge and belief, the facts

set forth above are true and correct.
 Case 1:18-cv-10225-MLW Document 210 Filed 01/15/19 Page 2 of 2



Executed this 15th day of January, 2019, in Boston, Massachusetts.



                                            /s/ Stephen N. Provazza
                                            Stephen N. Provazza (BBO # 691159)
                                            Wilmer Cutler Pickering Hale and Dorr LLP
                                            60 State Street Boston, MA 02109
                                            Tel.: (617) 526-6000
                                            Fax: (617) 526-5000
                                            Email: stephen.provazza@wilmerhale.com




                                       2
